*638MEMORANDUM **
Hamimu Mussa, a Rwandan national, petitions for review of an order of the Board of Immigration Appeals denying his applications for asylum, withholding of removal, and protection under the Convention Against Torture. The BIA correctly concluded that Mussa failed to establish that he was subject to past persecution or had a well-founded fear of future persecution even if his testimony is assumed to be credible. See 8 U.S.C. § 1101(a)(42)(A).
Mussa admits that he did not personally suffer persecution. The hardships his family experienced in Rwanda may have amounted to persecution, but the evidence does not compel a conclusion that it was on account of his political views. See Arriaga-Barrientos v. INS, 937 F.2d 411, 414 (9th Cir.1991). Mussa was working at sea as a crewman when his family experienced them alleged hardships. The death threat communicated by soldiers to Mussa’s wife was prompted by her efforts to keep the house, not by Mussa’s political views. There was no evidence that the military’s theft of his wife’s minivan or his wife’s disappearance had any relationship to his political views. According to his own testimony, he lived in Rwanda for over a year while politically active in support of its King and suffered no retribution. Furthermore, Mussa’s children and father-in-law remain behind in Rwanda unharmed. See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001).
The petition for review is DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.